PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/678,834
Filing Date: 16 Aug 2017
Appellant(s): Taylor, Kristine, Marie



__________________
Kristine Marie Taylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
a) Modifying Pieroni to include “threads located on an outer wall of the annular space” would change Pieroni’s principle of operation
Appellant argues on page 12, lines 1-last line that Pieroni’s principle of operation is for a connector to “bite” into a “smooth outer surface (41)” to make a connection whereas in Cowan, “inward projecting threading 646” appears to be a portion of the “rotating element 642” wherein the “inward projecting threading 646” appears to be rigid. Therefore, appellant argues that modifying Pieroni in view of Cowan to include threads of Cowan into Pieroni would result in removal of biting into a smooth outer surface of Pieroni. Thus, appellant concludes that modifying Pieroni in view of Cowan to include “threads located on an outer wall of the annular surface” would change Pieroni’s principle of operation. Examiner respectfully disagrees. Paragraph 0034, lines 23-39 in Pieroni discloses that the purpose for biting the portion and forming threads is to ensure a seal tight connection between the syringe and the adapter. Cowan also discloses in paragraph 0113 that threads would provide seal tight connection. Modifying Pieroni in view of Cowan would still result in having connecting the syringe to the vial via rotating the syringe. Therefore, the modification would only replace a Pieroni’s connection with Cowan’s alternative well-known connection.

b) Modifying Pieroni to include “threads located on an outer wall of the annular space” would render Pieroni and Cowan inoperable for their intended purpose
1. The modification would change the principle of Cowan
Examiner respectfully disagrees. The modification of Pieroni only involves placing threads of Cowan in the annular space of Pieroni (as shown in annotated figure below). Therefore, the combination of Pieroni do not involve modifying Cowan. Furthermore, according to MPEP 2143.01 (VI), the proposed modification cannot change the principle of operation of the prior art invention being modified. In the current rejection, the prior art invention of Pieroni is being modified therefore, appellant’s arguments regarding Cowan being inoperable for its intended purpose do not apply.

    PNG
    media_image2.png
    1015
    746
    media_image2.png
    Greyscale

2. The modification of Pieroni in view of Cowan would result in removing support ribs 44 of Pieroni
Appellant argues on page 14, lines 1-26 that after modifying Pieroni in view of Cowan, one of ordinary skill in the art would rotate the vial of Pieroni to rotate element 32 thereby allowing connection between the syringe and the vial in threaded manner. However, appellant further argues that such rotation would require element 40 of Pieroni to be rotationally fixed relative to the element 32 of Pieroni using supporting ribs 44 of Pieroni. Appellant further argues that the support ribs 44 of Pieroni provides support to element 40 of Pieroni and in absence of support ribs 44 of Pieroni, element 40 of Pieroni has no structural support. Appellant further argues that one of ordinary skill in the art when modifying Pieroni in view of Cowan would require the removal of support ribs 44 of Pieroni in order to connect the syringe and the vial via threaded connection. Examiner respectfully disagrees. The modification of Pieroni in view of Cowan do not necessarily require the removal of support ribs 44 because as shown in figure 3C above, a complete connection includes small space (see “S” in figure 3C above). Similarly, a complete connection in figure 1 of Pieroni, an empty space appears to be existing between the syringe and the vial (see “E” in figure 1 below). Furthermore, as evident from figure 2 of Pieroni, element 44 appears to be located recessed/below element 38 in the annular space. Thus, one of ordinary skill in the do not necessarily require the removal of the supporting ribs 44 of Pieroni when modifying Pieroni in view of Cowan because as explained above on pages 4 and 5 of the current office action, the threads are being formed on the smooth surface of Pieroni to achieve threaded connection similar to threaded connection shown in Cowan.

    PNG
    media_image3.png
    726
    362
    media_image3.png
    Greyscale


c) The Examiner has failed to show that Pieroni or Cowan disclose, teach or suggest “an ENFIT enteral feeding connection”.
Appellant argues on page 15, line 12-page 17, line 7 that “ENFIT connection is a structurally limiting claim feature that specifies a specific industry standard, and therefore has a fixed and definite meaning”. Furthermore, appellant argues that ENFIT is a trademark that identifies a specific standard for enteral food connectors and is different from the Luer connectors. Appellant concludes that providing a conclusory statement of “Pieroni discloses wherein the connection (paragraph 0034, lines 26-36) mates with an ENFIT enteral feeding connection (threads on element 33)” do not meet the claimed limitation. Examiner respectfully disagrees. ENFIT enteral feeding connection requires a thread located on the syringe meeting with a corresponding threads on the adapter/different structure in a similar manner as shown in Cowan. Therefore, when Pieroni is modified in view of Cowan, the syringe with thread similar to Cowan would be used for connecting with the adapter of Pieroni (modified in view of Cowan). Structurally the limitation meets ENFIT enteral feeding connection. Furthermore, novelty cannot be determined by adapting to a well-known product available in the market. The design of the threaded connection is claimed to be connectable to an ENFIT enteral feeding connection that is already available in the market. Therefore, patentability of the case cannot be determined solely based on the threaded connection’s ability to mate with an ENFIT enteral feeding connection. Thus, the rejection is proper.

d) The rejection of claims 8 and 24 under 35 U.S.C. 103(a) under Pieroni in view of Cowan.
Appellant argues on page 17, line 8-page 19, line 2 that the rejection of claims 8 and 24 under Pieroni in view of Cowan is improper due to the same reasons provided above for claim 1. Examiner respectfully disagrees. The rejection of claims 8 and 24 are proper due to the same reasons provided above on pages 3-7 of the current office action regarding claim 1. 

Respectfully submitted,
/NILAY J SHAH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783    
                                                                                                                                                                                                    /DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.